 1   NANCY K. McCOMBS (CSBN 163629)
     Law Office of McCombs and Abel
 2   12 Geary Street, Suite 201
     San Francisco, California 94108
 3   Telephone: (415) 678-2626
     E-mail: nmccombslaw@gmail.com
 4   Attorney for Plaintiff

 5

 6                                  UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8
     TRAVIS VON MAGNUS,                                  )   Civil No. 2:18-cv-00474-DMC
 9                                                       )
                      Plaintiff,                         )   STIPULATION AND ORDER FOR
10                                                       )   ATTORNEY FEES PURSUANT TO THE
             v.                                          )   EQUAL ACCESS TO JUSTIC ACT
11                                                       )
                                                         )
12   NANCY A. BERRYHILL,                                 )
     Acting Commissioner of Social Security,             )
13                                                       )
14                    Defendant

15
             IT IS HEREBY STIPULATED by and between the parties through their undersigned
16
     counsel, subject to the approval of the Court, that Plaintiff, Travis Von Magnus, be awarded attorney
17
     fees and expenses in the amount of five thousand dollars ($5,000.00) under the Equal Access to Justice
18
     Act, 28, U.S.C. § 2412. This amount represents compensation for all legal services rendered on behalf of
19
     Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
20
             After the Court issues order for EAJA fees to Plaintiff, the government will consider the matter
21
     of the Plaintiff’s assignment of EAJA fees to Nancy McCombs. Pursuant to Astrue v. Ratliff, 560 U.S.
22
     586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
23
     whether the fees are subject to any offset allowed under the United States Department of the Treasury’s
24
     Offset Program. After the order for EAJA fees is entered, the government will determine whether they
25
     are subject to any offset.



     PROPOSED ORDER
 1           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that

 2   Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses and

 3   costs to be made directly to Nancy McCombs, pursuant to the assignment executed by Plaintiff. Any

 4   payments made shall be delivered to Nancy McCombs.

 5           This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney

 6   fees, and does not constitute an admission of liability on the part of Defendant under the EAJA or

 7   otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any and

 8
     all claims that Plaintiff and Nancy McCombs, including the Law Office of McCombs and Abel have
 9
     relating to EAJA attorney fees in connection with this action.
10
             The parties hereby request that the court enter an order awarding the Plaintiff attorney
11
     fees and expenses in the amount of $5,000.00, in settlement of any and all claim she may have in
12
     the matter pursuant to EAJA.
13

14

15   DATE:           September 9, 2019                                 /s/ Nancy K. McCombs
                                                                NANCY K. MCCOMBS
16                                                              Plaintiff’s Attorney

17

18   DATE:           September 9, 2019                         __/s/ * Tina L. Naicker
                                                              (* as authorized by email on 9/9/2019)
19                                                            TINA L. NAICKER
                                                              Special Assistant Unites States Attorney
20                                                            MCGREGOR W. SCOTT
                                                              United States Attorney for the Eastern
21                                                            District of California
                                                              DEBORAH LEE STACHEL
22                                                            Regional Chief Counsel, Region IX
                                                              Social Security Administration
23

24

25




     PROPOSED ORDER
 1                                           ORDER

 2   Pursuant to the stipulation, IT IS ORDERED that attorney fees in the amount of $5,000.00, as authorized

 3   by 28 U.S.C. § 2412, be awarded subject to the terms of the Stipulation.

 4

 5   Dated: September 13, 2019
                                                            ____________________________________
 6                                                          DENNIS M. COTA
                                                            UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     PROPOSED ORDER
